


Exhibit 10.27

 

COBALT INTERNATIONAL ENERGY, INC.

LONG TERM INCENTIVE PLAN
Restricted Stock Unit (“RSU”) Award Agreement

 

You have been granted an RSU (this “Award”) on the following terms and subject
to the provisions of Attachment A and the Cobalt International Energy, Inc. Long
Term Incentive Plan (the “Plan”).  Unless defined in this Award Agreement
(including Attachment A, this “Agreement”), capitalized terms will have the
meanings assigned to them in the Plan.  In the event of a conflict among the
provisions of the Plan, this Agreement and any descriptive materials provided to
you, the provisions of the Plan will prevail.

 

Participant

 

[               ]

 

 

 

Number of Shares Underlying Award

 

[           ] Shares (the “RSU Shares”)

 

 

 

Grant Date

 

[           ]

 

 

 

Vesting

 

Subject to Section 4 and Section 5 of Attachment A, the RSU shall vest [insert
applicable vesting schedule].

 

--------------------------------------------------------------------------------


 

Attachment A

 

Restricted Stock Unit Award Agreement

Terms and Conditions

 

Grant to: [                ]

 

SECTION 1.  Grant of Award.  Subject to the terms and conditions of the Plan and
this Agreement, the Company hereby grants an RSU to the Participant on the Grant
Date on the terms set forth on the cover page of this Agreement, as more fully
described in this Attachment A.  This Award is granted under the Plan, which is
incorporated herein by this reference and made a part of this Agreement.

 

SECTION 2.  Vesting and Conversion of Award.

 

(a)        Vesting.  This Award will vest (but will not convert into RSU
Shares), within a range of 0% to 200% of the number of RSU Shares awarded
herein, on the Scheduled Vesting Dates, provided that you continue to be
employed on such dates, based on the achievement of Successful Wells drilled as
set forth below.   In no event shall the Participant vest in an amount greater
than 200% of the Award.  If the Participant’s Percentage of Award Vested is
greater than 200%, the Percentage of Award Vested will be equal to 200%. 
“Successful Wells” means wells (i) in the Gulf of Mexico, that have logged 100
or more feet (true vertical thickness) of potentially moveable hydrocarbons for
a Miocene objective, or 250 or more feet for a Lower Tertiary objective, or for
non-Miocene or Lower Tertiary objectives, such feet of net pay necessary to
establish contingent resources or 3P reserves per an independent third party
assessment and (iii) in West Africa, that have a test flow rate of greater than
5,000 barrels of oil per day (gross).

 

(i)    This Award will vest on [               ] in accordance with the
following formula:

 

Number of Successful
Wells Drilled in 2011

x

37.5%

=

Percentage of
Award Vested at
12/31/11

 

(ii)   This Award will vest on [               ] in accordance with the
following formula (including the [               ] vesting):

 

Number of Successful
Wells Drilled in 2012

x

37.5%

+

Percentage of
Award Vested at
12/31/11

=

Percentage of
Award Vested at
12/31/12

 

(iii)  This Award will vest on [               ] in accordance with the
following formula (including the [               ] and [               ]
vesting):

 

2

--------------------------------------------------------------------------------


 

Number of Successful
Wells Drilled in 2013

x

25%

+

Percentage of
Award Vested at
12/31/12

=

Percentage of
Award Vested at
12/31/13

 

Notwithstanding Section 2(a)(i), (ii) and (iii), the RSU will vest only if as of
[               ], the number of Successful Wells drilled between
[               ] and [               ] divided by the total wells spud during
the same period is 20% or greater.

 

A grid demonstrating the vesting provisions set forth above is included as
Schedule I attached.

 

(b)        Conversion.  The vested portion of this Award shall convert into RSU
Shares and be distributed to the Participant on [               ] (the
“Scheduled Distribution Date”) in accordance with the following formula:

 

Percentage of Award
Vested at [          ]

x

RSU Shares

=

Shares Distributed
to Participant

 

(c)        Other.  Notwithstanding the foregoing, this Award will vest and
convert into RSU Shares as set forth in Section 4 and Section 5 in the event
that the Participant’s employment terminates or a Change in Control occurs,
respectively.

 

SECTION 3.  Dividend Equivalents.  If a dividend is paid on Shares during the
period commencing on the Grant Date and ending on the date on which the RSU
Shares are distributed to the Participant, the Participant shall be eligible to
receive an amount equal to the amount of the dividend that the Participant would
have received had the RSU Shares been distributed to the Participant as of the
time at which such dividend is paid; it being understood that no such amount
shall be payable with respect to any RSU Shares that are forfeited.  Such amount
shall be paid to the Participant on the date on which the RSU Shares are
distributed to the Participant in the same form (cash, Shares or other property)
in which such dividend is paid to holders of Shares generally.  Any Shares that
the Participant is eligible to receive pursuant to this Section 3 are referred
to herein as “Dividend Shares”.

 

SECTION 4.  Termination of Service.

 

(a)        Death or Disability.  In the event of the Participant’s Termination
of Service at any time due to the Participant’s death or Disability, the Service
Condition shall be deemed to be satisfied as of the date of such termination and
the unvested portion of this Award will continue to vest (within a range of 0%
to 200%) pursuant to Section 2(a) as though the Participant’s Termination of
Service had not occurred.  The vested portion of this Award will convert into
RSU Shares and be distributed to the Participant (or the Participant’s estate)
on the Scheduled Distribution Date.

 

3

--------------------------------------------------------------------------------


 

(b)        Any Other Termination of Service.  In the event of the Participant’s
Termination of Service at any time for any reason (other than due to the
Participant’s death or Disability), the then unvested portion of this Award
shall be forfeited in its entirety as of the date of such termination without
any payment to the Participant.  The vested portion of this Award will convert
into RSU Shares and be distributed to the Participant on the Scheduled
Distribution Date.

 

SECTION 5.  Change in Control.  Upon a Change in Control prior to the Scheduled
Distribution Date, the RSU shall fully vest at target (i.e. 100% of the RSU
Shares), and the vested portion of this Award will convert into RSU Shares and
be distributed to the Participant on the effective date of the Change in
Control; provided that, if greater and if the number of Successful Wells drilled
between [               ] and the date of the Change in Control divided by the
total wells spud during the same period is 20% or greater, the percentage of
this Award then vested will convert into RSU Shares and be distributed to the
Participant on the effective date of the Change in Control.

 

SECTION 6.  Additional Terms and Conditions.

 

(a)        Issuance of Shares.  Upon distribution of the RSU Shares and, if
applicable, any Dividend Shares, such Shares shall be evidenced by book-entry
registration; provided, however, that the Committee may determine that such
Shares shall be evidenced in such other manner as it deems appropriate,
including the issuance of a stock certificate or certificates.

 

(b)        Stockholder Rights.  The Participant shall not have any rights of a
stockholder, including voting rights, with respect to the RSU until the RSU
Shares have been distributed to the Participant.

 

(c)        Transferability.  Unless and until the RSU Shares and, if applicable,
any Dividend Shares are distributed to the Participant, this Award shall not be
assigned, sold, transferred or otherwise be subject to alienation by the
Participant.

 

(d)        Section 409A.

 

(i)    If any provision of this Agreement fails to comply with Section 409A of
the Code or the regulations or Treasury guidance promulgated thereunder, or
would result in a recognition of income for United States federal income tax
purposes with respect to any amount payable under this Agreement before the date
of payment, or the imposition of interest or additional tax pursuant to
Section 409A of the Code, the Company reserves the right to reform such
provision; provided that the Company shall maintain, to the maximum extent
practicable, the original intent of the applicable provision without violating
the provisions of Section 409A of the Code.

 

(ii)   Notwithstanding anything else in this Agreement, if the Board considers
the Participant to be one of the Company’s “specified

 

4

--------------------------------------------------------------------------------


 

employees” under Section 409A of the Code at the time of the Participant’s
Termination of Service, any distribution that otherwise would be made to the
Participant with respect to this Award as a result of such termination shall not
be made until the date that is six months after such termination, except to the
extent that earlier distribution would not result in the Participant’s incurring
interest or additional tax under Section 409A of the Code.

 

(e)        Withholding.  The Company may withhold any tax (or other governmental
obligation) that becomes due with respect to the RSU upon vesting and conversion
(as applicable), or any dividend or distribution thereon, and the Participant
shall make arrangements satisfactory to the Company to enable the Company to
satisfy all such withholding requirements.  Notwithstanding the foregoing, the
Committee may permit, in its sole discretion, the Participant to satisfy any
such withholding requirement by transferring to the Company pursuant to such
procedures as the Committee may require, effective as of the date on which a
withholding obligation arises, a number of vested Shares owned and designated by
the Participant having an aggregate fair market value as of such date that is
equal to the minimum amount required to be withheld.  If the Committee permits
the Participant to satisfy any such withholding requirement pursuant to the
preceding sentence, the Company shall remit to the Internal Revenue Service and
appropriate state and local revenue agencies, for the credit of the Participant,
an amount of cash withholding equal to the fair market value of the Shares
transferred to the Company as provided above.

 

SECTION 7.  Miscellaneous Provisions.

 

(a)        Notices.  All notices, requests and other communications under this
Agreement shall be in writing and shall be delivered in person (by courier or
otherwise), mailed by certified or registered mail, return receipt requested, or
sent by facsimile transmission, as follows:

 

if to the Company, to:

 

Cobalt International Energy, Inc.

Two Post Oak Central

1980 Post Oak Blvd., Suite 1200

Houston, TX 77056

Attention: General Counsel

Facsimile: 713-579-9184

 

if to the Participant, to the address that the Participant most recently
provided to the Company,

 

or to such other address or facsimile number as such party may hereafter specify
for the purpose by notice to the other parties hereto.  All such notices,
requests and other communications shall be deemed received on the date of
receipt by the

 

5

--------------------------------------------------------------------------------


 

recipient thereof if received prior to 5:00 p.m. on a business day in the place
of receipt.  Otherwise, any such notice, request or communication shall be
deemed received on the next succeeding business day in the place of receipt.

 

(b)        Entire Agreement.  This Agreement, the Plan, and any other agreements
schedules, exhibits and other documents referred to herein or therein,
constitute the entire agreement and understanding between the parties in respect
of the subject matter hereof and supersede all prior and contemporaneous
arrangements, agreements and understandings, both oral and written, whether in
term sheets, presentations or otherwise, between the parties with respect to the
subject matter hereof.

 

(c)        Amendment; Waiver.  No amendment or modification of any provision of
this Agreement shall be effective unless signed in writing by or on behalf of
the Company and the Participant, except that the Company may amend or modify
this Agreement without the Participant’s consent in accordance with the
provisions of the Plan or as otherwise set forth in this Agreement.  No waiver
of any breach or condition of this Agreement shall be deemed to be a waiver of
any other or subsequent breach or condition whether of like or different
nature.  Any amendment or modification of or to any provision of this Agreement,
or any waiver of any provision of this Agreement, shall be effective only in the
specific instance and for the specific purpose for which made or given.

 

(d)        Assignment.  Neither this Agreement nor any right, remedy, obligation
or liability arising hereunder or by reason hereof shall be assignable by the
Participant.

 

(e)        Successors and Assigns; No Third Party Beneficiaries.  This Agreement
shall inure to the benefit of and be binding upon the Company and the
Participant and their respective heirs, successors, legal representatives and
permitted assigns.  Nothing in this Agreement, expressed or implied, is intended
to confer on any person other than the Company and the Participant, and their
respective heirs, successors, legal representatives and permitted assigns, any
rights, remedies, obligations or liabilities under or by reason of this
Agreement.

 

(f)         Counterparts.  This Agreement may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument.

 

(g)        Participant Undertaking.  The Participant agrees to take whatever
additional action and execute whatever additional documents the Company may deem
necessary or advisable to carry out or give effect to any of the obligations or
restrictions imposed on either the Participant or the RSU pursuant to the
provisions of this Agreement.

 

(h)        Plan.  The Participant acknowledges and understands that material
definitions and provisions concerning this Award and the Participant’s rights
and

 

6

--------------------------------------------------------------------------------


 

obligations with respect thereto are set forth in the Plan.  The Participant has
read carefully, and understands, the provisions of the Plan.

 

(i)         Governing Law.  The Agreement shall be governed by the laws of the
State of Delaware, without application of the conflicts of law principles
thereof.

 

(j)         No Right to Continued Service.  The granting of the RSU evidenced
hereby and this Agreement shall impose no obligation on the Company or any
Affiliate to continue the service of the Participant and shall not lessen or
affect the right that the Company or any Affiliate may have to terminate the
service of such Participant.

 

(k)        Jurisdiction.  The parties hereto agree that any suit, action or
proceeding seeking to enforce any provision of, or based on any matter arising
out of or in connection with, this Agreement or the transactions contemplated
hereby (whether brought by any party or any of its affiliates or against any
party or any of its affiliates) shall be brought in the Delaware Chancery Court
or, if such court shall not have jurisdiction, any federal court located in the
State of Delaware or other Delaware state court, and each of the parties hereby
irrevocably consents to the jurisdiction of such courts (and of the appropriate
appellate courts therefrom) in any such suit, action or proceeding and
irrevocably waives, to the fullest extent permitted by law, any objection that
it may now or hereafter have to the laying of the venue of any such suit, action
or proceeding in any such court or that any such suit, action or proceeding
brought in any such court has been brought in an inconvenient forum.  Process in
any such suit, action or proceeding may be served on each party anywhere in the
world, whether within or without the jurisdiction of any such court.  Without
limiting the foregoing, each party agrees that service of process on such party
as provided in Section 4(a) shall be deemed effective service of process on such
party.

 

(l)         WAIVER OF JURY TRIAL.  EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES
ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR
RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first written above.

 

 

COBALT INTERNATIONAL
ENERGY, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

 

[Participant]

 

8

--------------------------------------------------------------------------------


 

SCHEDULE I

 

RSU Award Vesting Table*

 

[g24642koi001.jpg]

 

--------------------------------------------------------------------------------

* This Award will vest only if as of [              ] the number of Successful
Wells drilled between [              ] and [              ] divided by the total
wells spud during the same period is 20% or greater.

 

9

--------------------------------------------------------------------------------
